                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    LUCILLE ANDERSON, SARA
    ALAMI, GIANELLA CONTRERAS
    CHAVEZ, DSCC, and DEMOCRATIC
    PARTY OF GEORGIA, INC.,
                                                    CIVIL ACTION FILE
          Plaintiffs,                               NO. 1:20-cv-03263-MLB

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


     CLAYTON COUNTY DEFENDANTS’ RESPONSE TO PLAINTIFFS’
    SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF THEIR
            MOTION FOR PRELIMINARY INJUNCTION

         Pursuant to the Court’s invitation, Clayton County Defendants file a response

to Plaintiffs’ supplemental memorandum in support of their motion for preliminary

injunction (Doc. 148).1




1
 Clayton County Defendants also adopt by reference herein the arguments contained
in Gwinnett Defendants’ Response to Plaintiffs’ Supplemental Memorandum (Doc.
151) to the extent they apply to all County Defendants, including but not limited to
the arguments as to standing and Plaintiffs’ misapplication of Anderson/Burdick.
                                I.     ARGUMENT

      Plaintiffs’ supplemental memorandum of law offers no analysis or evidence

as to Clayton County, but instead provides as an excuse that Clayton County “did

not timely provide data on the number of registered voters per polling location” for

Plaintiffs to conduct their analysis as to Clayton County. (Doc. 148, fn. 2 and 3.)

Plaintiffs even go so far as to say that Clayton County “failed to timely provide” this

information. (Id., p. 18.) However, Plaintiffs are making a misrepresentation to the

Court. To be clear, Clayton County did not violate any order of the Court or fail in

any manner to “timely” provide any information, as the Court never ordered that

Clayton County provide this information, much less under any time deadline.

      As counsel for the County represented to the Court during the telephonic

conference on October 2, 2020, counsel for the County accommodated Plaintiffs’

request for the number of registered voters per polling location for the November

2020 election and requested this information from Clayton County immediately upon

request by Plaintiffs. During the telephonic conference, counsel for the County

advised the Court that they would provide this information to counsel for Plaintiffs

as soon as it is received. Counsel for Clayton County followed-up on Sunday,

October 4, 2020, with information on the number of registered voters per precinct

for the June 2020 primary. (Doc. 149-2.) At that time, counsel for Clayton County

also advised counsel for Plaintiffs that as soon as the numbers are available for the
                                         -2-
November 2020 election, that they would be provided. (Id.) The numbers are not

ready yet, and Clayton County is hopeful that they can have this data the week of

October 12, 2020 for production to Plaintiffs.

      The reason for the delay in getting these numbers is due to the fact that there

was a special election in Clayton County on September 29, 2020 to fill the seat of

the Honorable John Lewis. Clayton County was prohibited from making any

modifications to the system, such as adding the seven new precincts for the

November 2020 election, until the conclusion of the special election. Immediately

following this special election, the Director of the Clayton County Board of

Elections, Shauna Dozier, and her staff began on October 1, 2020 inputting

information into the voting system to modify the boundary lines and precincts for

the November 2020 election. But for the special election, the work would have

begun following the runoff in August 2020 and the information on the number of

registered voters could have been compiled much sooner. Clayton County has

worked nonstop since October 1, 2020 to make the necessary changes for the

November 2020 election. Once the changes are inputted, only then can the County

determine the numbers of registered voters in each precinct, which, again, the

County is hopeful can be provided to Plaintiffs early next week at the latest. The

information will be provided as soon as it is compiled.



                                        -3-
      As is clear from the minutes of the meetings of the Board of Elections since

May 2020 and the Operating memorandum from the Director to the members, both

of which are on Clayton County’s website, the Clayton County Board of Elections

has been working on providing the most efficient voting process possible. The

Director and the Board began making plans for new voting locations in those areas

where delays in voting occurred even before the June 2020 Primary. As previously

shown to Plaintiffs, Clayton County established seven new voting locations for the

November 2020 election. All of this occurred without the need for input by

Plaintiffs, their counsel or their purported experts and begun well prior to the filing

of this action. Even before the additional seven precincts were added, Clayton

County was above the minimum number of machines in every precinct.

                               II.    CONCLUSION

      Plaintiffs’ inclusion of Clayton County in this action has done nothing but cost

the taxpayers of the County more money unnecessarily. This is particularly true

when you consider the lack of any specificity in the allegations in their complaint or

their expert’s analysis as to Clayton County. Plaintiffs are simply asking the Court

to substitute their opinions on the proper method of conducting an election for those

of the people charged with that responsibility. Again, they fail to take into

consideration the cost of the process and where that money will come from. Based

on the record evidence and all of the previous arguments and citations of authority
                                         -4-
before the Court presented by the County Defendants and State Defendants,

Plaintiffs’ Motion for Preliminary Injunction should be denied.


                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ A. Ali Sabzevari
                                      Jack R. Hancock
                                      Georgia Bar No. 322450
                                      jhancock@fmglaw.com
                                      A. Ali Sabzevari
                                      Georgia Bar No. 941527
                                      asabzevari@fmglaw.com
661 Forest Parkway, Suite E
Forest Park, Georgia 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
                                      Attorneys for Clayton County Defendants




                                       -5-
                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

memorandum of law has been prepared in accordance with Local Rule 5.1(C)

(Times New Roman font, 14 point).

      This 6th day of October, 2020.


                                       FREEMAN MATHIS & GARY, LLP

                                       /s/ A. Ali Sabzevari
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com


661 Forest Parkway, Suite E
Forest Park, Georgia 30297
Telephone: 404-366-1000
Fax: 404-361-3223
                          CERTIFICATE OF SERVICE

      I hereby certify that I have served the foregoing to the Clerk of Court using

the CM/ECF system which will automatically send electronic mail notification of

such filing to all counsel of record.

      This 6th day of October, 2020.

                                        FREEMAN MATHIS & GARY, LLP


                                        /s/ A. Ali Sabzevari
                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com
661 Forest Parkway, Suite E
Forest Park, Georgia 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
